Exhibit 10.1

 



EQUITY REPURCHASE AGREEMENT

 

This EQUITY REPURCHASE AGREEMENT (this “Agreement”), is entered into as of
November 13, 2018, by and among General Electric Company, a New York corporation
(“GE”), Baker Hughes, a GE company, a Delaware corporation (“BHGE”), and Baker
Hughes, a GE company, LLC, a Delaware limited liability company (“BHGE LLC”).
Each of the foregoing parties is referred to herein individually as a “Party”
and collectively as the “Parties”. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the BHGE LLC
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, GE, BHGE and BHGE LLC are parties to that certain Amended and Restated
Limited Liability Company Agreement, dated as of July 3, 2017, among BHGE LLC
and its Members, including GE and certain Affiliates of GE (as the same may be
amended from time to time, the “BHGE LLC Agreement”), which provides for the
management, operation and governance of BHGE LLC and sets forth the rights and
obligations of the Members in BHGE LLC generally;

 

WHEREAS, GE intends, subject to market and other conditions, to offer and sell,
or to cause certain other GE Group Members to offer and sell, a number of shares
of BHGE’s Class A common stock, par value $0.0001 per share (“Class A Shares”),
in an underwritten registered public offering pursuant to an automatic shelf
registration statement on Form S-3 to be filed by BHGE with the Securities and
Exchange Commission (the “SEC”) (the “Public Resale Offering”) and, prior to and
in connection therewith intends to exchange, or cause certain GE Group Members
to exchange, a number of Paired Interests for an equal number of Class A Shares
pursuant to the Exchange Agreement;

 

WHEREAS, GE intends to grant the Underwriters (as defined in the Master
Agreement, dated as of November 13, 2018, by and between GE and BHGE (the
“Master Agreement”)) an option (the “Greenshoe Option”) to purchase additional
Class A Shares in connection with the Public Resale Offering (the “Option
Shares”);

 

WHEREAS, in connection with the Public Resale Offering, BHGE intends to
repurchase, in one or more transactions, certain shares of its Class B common
stock, par value $0.0001 per share (“Class B Shares” and, together with Class A
Shares, the “Common Stock”), from GE and/or certain other GE Group Members, as
applicable, at a price per share equal to the par value of such Class B Shares
pursuant to this Agreement;

 

WHEREAS, BHGE LLC will repurchase, in one or more transactions, Common Units
from GE and certain other GE Group Members, as applicable, on a one-for-one
basis with the Class B Shares purchased by BHGE at a price per Common Unit equal
to the public offering price per share of the Class A Shares sold in the Public
Resale Offering, less underwriting discounts and commissions per share, as set
forth on the cover page to the final prospectus supplement (the “Net Offering
Price”) filed by BHGE pursuant to Rule 424(b) under the Securities Act of 1933,
as amended, in connection with the Public Resale Offering, less the par value of
the corresponding Class B Share;

 

 

 



 

WHEREAS, GE, BHGE and BHGE LLC (and their respective Affiliates) shall treat the
Common Unit Repurchase (as defined below) as a distribution by BHGE LLC to the
relevant GE Group Member under Section 731(a) of the Internal Revenue Code of
1986, as amended, for U.S. federal income tax purposes; and

 

WHEREAS, GE intends to surrender to BHGE and BHGE LLC for repurchase, or cause
certain other GE Group Members to surrender to BHGE and BHGE LLC for repurchase,
and BHGE and BHGE LLC shall repurchase, an equal amount of Class B Shares and
Common Units (together, the “Purchased Securities”), respectively.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, each Party hereby agrees as
follows:

 

1.Agreement to Surrender Paired Interests. In connection with the repurchase of
the Purchased Securities, on the Public Resale Offering Closing Date (as defined
below):

 

a.GE shall surrender to BHGE for repurchase, and/or cause certain other GE Group
Members to surrender to BHGE for repurchase, and BHGE shall repurchase,
65,000,000 whole Class B Shares, at a price per share equal to the par value of
such Class B Shares (the “Firm Share Repurchase”).

 

b.GE shall surrender to BHGE LLC for repurchase, and/or cause certain other GE
Group Members to surrender to BHGE LLC for repurchase, and BHGE LLC shall
repurchase, a number of Common Units equal to the number of whole Class B Shares
surrendered and repurchased pursuant to the Firm Share Repurchase, at a price
per Common Unit equal to the Net Offering Price (less the par value of the
corresponding Class B Share), (the “Common Unit Repurchase”),

 

provided, that notwithstanding anything to the contrary contained in this
Section 1, BHGE and BHGE LLC, as applicable, shall only be obligated to effect
the Firm Share Repurchase and Common Unit Repurchase to the extent that the
aggregate purchase price for the Purchased Securities pursuant to this Agreement
does not exceed $1,498,950,485.20 (the “Maximum Share Repurchase Amount”).

 

2.Option Share Repurchase. In the event that the Greenshoe Option is not fully
exercised in accordance with its terms, then GE shall, on the third Business Day
after the expiration of the 30-day period in which the Underwriters may elect to
exercise the Greenshoe Option (the “Option Period”), surrender for repurchase,
and/or cause certain other GE Group Members to surrender for repurchase, and
BHGE and BHGE LLC, as applicable, shall repurchase (the date of such surrender
and repurchase, the “Option Share Repurchase Closing Date”), in each case in the
manner and at the price provided for in Section 1, a number of Paired Interests
equal to the difference of (i) the number of Class A Shares that would have been
purchased by the Underwriters (as defined in the Master Agreement) had the
Greenshoe Option been fully exercised in accordance with its terms minus (ii)
the number of Class A Shares actually purchased by the Underwriters pursuant to
the Greenshoe Option (the “Option Share Repurchase”); provided, that
notwithstanding anything to the contrary contained in this Section 2, BHGE and
BHGE LLC, as applicable, shall only be obligated to effect the Option Share
Repurchase to the extent that the aggregate purchase price for the Purchased
Securities pursuant to this Agreement does not exceed the Maximum Share
Repurchase Amount.

 

 

 



 

3.Conditions of the Obligations of the Parties; Termination. The obligations of
GE to deliver Purchased Securities pursuant to Section 1, and BHGE and BHGE LLC
to repurchase and pay for such Purchased Securities pursuant to Section 1, shall
be subject to the timely performance by GE and BHGE and BHGE LLC of each of
their respective covenants and other obligations hereunder, including the
initial settlement of the Public Resale Offering (the “Initial Settlement”). The
obligations of GE to deliver Purchased Securities pursuant to Section 2, and
BHGE and BHGE LLC to repurchase and pay for such Purchased Securities pursuant
to Section 2, shall be subject to (i) the timely performance by GE and BHGE and
BHGE LLC, as the case may be, of each of their respective covenants and other
obligations hereunder, including the Initial Settlement and (ii) the expiration
of the Option Period without the full exercise thereof. This Agreement may be
terminated at any time following the earliest of (x) the termination or
abandonment of the Public Resale Offering, (y) the full exercise by the
Underwriters of the Greenshoe Option and (z) the completion of the Option Share
Repurchase, by GE by notice to BHGE and BHGE LLC or by BHGE and BHGE LLC by
notice to GE, which termination shall be without liability on the part of any
Party to any other Party, except that Section 5 shall at all times be effective
and shall survive such termination and no Party shall be relieved of any
liability in respect of its breach of this Agreement that occurs prior to such
termination.

 

4.Payment. Payment for the Purchased Securities shall be made to GE in Federal
or other funds immediately available in New York City against delivery of the
Purchased Securities for the respective accounts of BHGE and BHGE LLC at 9:00
a.m., New York City time, on, (i) in the case of Purchased Securities
repurchased by BHGE and BHGE LLC, as applicable, pursuant to Section 1, the
closing date of the Public Resale Offering, or at such other time and on such
other date as BHGE, BHGE LLC and GE shall mutually agree (the time and date of
such payment pursuant to clause (i) are hereinafter referred to as the “Public
Resale Offering Closing Date”) and (ii) in the case of Purchased Securities
repurchased by BHGE and BHGE LLC, as applicable, pursuant to Section 2, the
Option Share Repurchase Closing Date, or at such other time and on such other
date as BHGE, BHGE LLC and GE shall mutually agree.

 

5.Miscellaneous. Sections 15.03 (Notices), 15.04 (Binding Effect), 15.05
(Governing Law; Jurisdiction; Specific Performance), 15.06 (Counterparts;
Electronic Transmission of Signatures), 15.07 (Assignment; No Third Party
Beneficiaries), 15.08 (Severability), 15.11 (Waiver), 15.13 (Further Action) and
15.15 (Descriptive Headings; Interpretation) of the BHGE LLC Agreement are
hereby incorporated by reference into this Agreement, mutatis mutandis, as if
fully set forth herein.

 

 

 



 

6.Entire Agreement. This Agreement and the Master Agreement, dated as of the
date hereof, among GE, BHGE and BHGE LLC, constitutes the entire agreement, and
supersedes all other prior agreements and understandings (both written and oral,
including the Equity Repurchase Agreement dated November 5, 2017, the Second
Equity Repurchase Agreement dated February 23, 2018 and the Third Equity
Repurchase Agreement dated April 26, 2018) between the Parties with respect to
the subject matter hereof.

 

7.Amendment. No amendment of this Agreement will be effective unless made in
writing and signed by a duly authorized representative of each Party.

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

  GENERAL ELECTRIC COMPANY                     By: /s/ James M. Waterbury    
Name: James M. Waterbury     Title: Vice President                   BAKER
HUGHES, A GE COMPANY                     By: /s/ Lee Whitley     Name: Lee
Whitley     Title: Corporate Secretary                   BAKER HUGHES, A GE
COMPANY, LLC             By: EHHC NewCo, LLC, its Managing Member              
      By: /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate Secretary  

 

 



 

 

